Blackburn, Chief Judge.
Following a jury trial, Ricky Martin appeals his convictions for aggravated assault and simple battery, contending that the evidence was insufficient to support the verdict. We find, however, that the evidence adduced at trial did support the verdict, and we affirm. Martin was indicted separately in two cases, each of which involved violent acts against the same victim, and were tried jointly by consent of the parties.
On appeal the evidence must be viewed in the light most favorable to support the verdict, and [Martin] no longer enjoys a presumption of innocence; moreover, an appellate court determines evidence sufficiency and does not weigh the evidence or determine witness credibility. The verdict must be upheld if any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.
(Punctuation omitted.) Barber v. State.1 See Jackson v. Virginia.2 Viewed in the light most favorable to the verdict, the record *533shows that Martin had a history of committing domestic violence against his girlfriend, Patricia Ann Pinkston. Martin was indicted for aggravated assault and simple battery in connection with the first incident. Pinkston stated that, on the evening of March 23, 1998, Martin entered her home and started an argument. During this altercation, Martin stuck Pinkston with a screwdriver, hit her with his fists, hit her in the head with a small glass bottle of hot saiice, and knocked her down causing her to break her wrist. After the fight ended, Martin fled.
Decided September 13, 2001.
Lucy J. Bell, for appellant.
Dennis C. Sanders, District Attorney, for appellee.
Martin was indicted for aggravated assault in connection with the second incident which occurred on August 8, 1999. Pinkston stated that, on that date, Martin entered her home and started another argument. This time, Martin struck Pinkston with his fists, with a towel rack, and a 2' x 4' piece of lumber. Again, Pinkston called the police after Martin fled, and he was indicted.
The cases were tried jointly, and Pinkston testified to the above facts. Martin was acquitted by a jury on the aggravated assault charge on March 23, 1998, and convicted on the remaining two counts. The testimony of the victim was sufficient to support the jury’s verdict, and the trial court did not err in so holding. See Jackson, supra.

Judgment affirmed.


Pope, P. J., and Mikell, J., concur.


 Barber v. State, 235 Ga. App. 170 (509 SE2d 93) (1998).


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).